Case 2:20-cv-02756-GRB-AKT Document 4 Filed 06/29/20 Page 1 of 2 PageID #: 28




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ------------------------------------------------------------------X   Civil Action No.: 2:20-cv-02756
 BR RESTAURANT CORP. d/b/a BRUNO’S
 RESTAURANTE ITALIANO,
                                                                       NOTICE OF MOTION TO
                                             Plaintiff,                DISMISS PLAINTIFF’S
                                                                       COMPLAINT
                    - against -

 NATIONWIDE MUTUAL INSURANCE
 COMPANY,

                                              Defendant.
 ------------------------------------------------------------------X

        PLEASE TAKE NOTICE that upon the attached Memorandum of Law and Affidavit of

Steven P. Nassi, Esq. sworn to on June 29, 2020, Defendant, NATIONWIDE MUTUAL

INSURANCE COMPANY will move this Court pursuant to Federal Rule of Civil Procedure

12(b)(6) to dismiss the complaint of Plaintiff, BR RESTAURANT CORP. d/b/a BRUNO’S

RESTAURANTE ITALIANO on the 20th Day of July, 2020, at 10:00 in the forenoon, or as soon

thereafter as counsel can be heard.

Dated: Garden City, New York
       June 29, 2020




                                                          By: ____________________________
                                                              Steven P. Nassi, Esq. (PN5216)
                                                              snassi@golbergsegalla.com
                                                              Attorneys for Defendant
                                                              Nationwide Mutual Insurance Company
                                                              Mailing Address:
                                                              P.O. Box 780, Buffalo, NY 14201
                                                              Office Location:
                                                              200 Garden City Plaza, Suite 520
                                                              Garden City, NY 11530-3203
                                                              Tel: (516) 281-9800
                                                              Fax: (516) 281-9801



26866469.v1
Case 2:20-cv-02756-GRB-AKT Document 4 Filed 06/29/20 Page 2 of 2 PageID #: 29




TO:     COLE HANSEN CHESTER LLP
        Michael S. Cole, Esq.
        Attorneys for Plaintiff
        BR RESTAURANT CORP. d/b/a
        BRUNO’S RESTAURANTE ITALIANO
        767 3rd Avenue, 24th Floor
        New York, NY 10017
        Tel: (212) 599-1535
        Fax: (212) 207-3678
        mscole@chcllp.com




26866469.v1
